Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .        
Election/Restrictions
Applicant’s election of the compound of formula I5A-2 
    PNG
    media_image1.png
    253
    666
    media_image1.png
    Greyscale
 in the reply filed on 24 August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being vague and indefinite when it recites “a polymerisable component A) comprising one or more polymerisable compounds, at least one of which is a compound of formula I” (emphasis added); the scope of the protection sought is not clear. Claim 1 is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 1 fails to particularly point out and distinctly claim that the polymerisable component A) comprises at least one compound of formula I.

Claim 1 is rejected as being vague and indefinite when it recites “a liquid-crystalline component B) hereinafter also referred to as a “LC host mixture” (emphasis added); the scope of the protection sought is not clear. Claim 1 fails to particularly point out and distinctly claim that the liquid-crystalline component B).

Claim 1 is rejected as being vague and indefinite when it recites “R     F, Cl, -CN or straight chain, branched or cyclic alkyl having up to 25 C atoms” (emphasis added); the scope of the protection sought is not clear, since each of a branched alkyl group and cyclic alkyl group alkoxy requires a minimum of 3 C atoms. Claim 1 fails to particularly point out and distinctly claim the substituent R in the compound of formula I contained in the claimed LC medium.

Claim 1 is rejected as being vague and indefinite when it recites “wherein the compounds contain at least one group A1 or A2“(emphasis added); the scope of the protection sought is not clear. Claim 1 fails to particularly point out and distinctly claim the antecedent basis for “the compounds” in the claimed liquid crystal composition. 

Claim 1 is rejected as being vague and indefinite when it recites “A     alkenyl with 2 to 7, including 3 to 7, C-atoms, including -CH=CH2” (emphasis added); the scope of the protection sought by “including” is not clear. Although applicants have amended claim 1 from reciting “preferably” to “including”, the claim is still considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 1 fails to particularly point out and distinctly claim the substituent A in the claimed compound of formula I.

Claim 1 is rejected as being vague and indefinite when it recites “L     F, Cl, -CN, P-Sp- or straight chain, branched or cyclic alkyl having up to 25 C atoms” (emphasis added); the scope of the protection sought is not clear, since each of a branched alkyl group and a cyclic alkyl group requires a minimum of 3 C atoms. Claim 1 fails to particularly point out and distinctly claim the substituent L in the compound of formula I contained in the claimed LC medium.

Claim 1 is rejected as being vague and indefinite when it recites “Ra     a polar anchor group, residing in a terminal position of the calamitic mesogenic group MES” (emphasis added); the scope of the protection sought is not clear. Claim 1 fails to particularly point out and distinctly claim the antecedent basis for “a terminal position of the calamitic mesogenic group MES” in the compound of formula II= MES- Ra. 

Claim 5 is rejected as being vague and indefinite when it recites “L11, L12, L13     L or A including F, Cl or A” and “wherein the compounds contain at least group L11, L12, L13 that is A” (emphasis added); the scope of the protection sought by “including” is not clear. Although applicants have amended claim 5 from reciting “preferably” to “including”, the claim is still considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 5 fails to particularly point out and distinctly claim the substituents L11, L12, L13 in the compounds of subformulae I1, I2, I3, I4a, I4b, I5, and I6.

Claim 5 is rejected as being vague and indefinite when it recites “r1, r2, r3     0, 1, 2, 3 or 4, including 0, 1 or 2, and 0 or 1” (emphasis added); the scope of the protection sought by “including” is not clear. Although applicants have amended claim 5 from reciting “preferably” to “including”, the claim is still considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 5 fails to particularly point out and distinctly claim the substituents r1, r2, and r3 in the compounds of subformulae I1, I2, I3, I4a, I4b, I5, and I6.
Claim 5 is rejected as being vague and indefinite when it recites “r4, r5     0, 1, 2 or 3, including 0, 1 or 2, and 0 or 1” (emphasis added); the scope of the protection sought by “including” is not clear. Although applicants have amended claim 5 from reciting “preferably” to “including”, the claim is still considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 5 fails to particularly point out and distinctly claim the substituents r4 and r5 in the compounds of subformulae I1, I2, I3, I4a, I4b, I5, and I6.

Claim 11 is rejected as being vague and indefinite when it recites “straight chain or branched alkyl, alkoxy, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy having up to 25 C atoms” (emphasis added) with respect to the substituent L12; the scope of the protection sought is not clear, since a branched alkyl group requires a minimum of 3 C atoms. Claim 11 fails to particularly point out and distinctly claim the substituent L12 in the compound of formula IIa contained in the claimed LC medium.

Claim 11 is rejected as being vague and indefinite when it recites “straight chain, branched or cyclic alkyl having up to 25 C atoms” (emphasis added) with respect to the substituent R21; the scope of the protection sought is not clear, since each of a branched alkyl group and a cyclic alkyl group requires a minimum of 3 C atoms. Claim 11 fails to particularly point out and distinctly claim the substituent R21 in the compound of formula IIa contained in the claimed LC medium.

Claim 11 is rejected as being vague and indefinite when it recites “Ra    denotes a polar anchor group further defined by having at least one group selected from -OH, -NH2, NHR22, C(O)OH and -CHO” (emphasis added); the scope of the protection sought by “further defined” is not clear. Claim 11 is still considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 11 fails to particularly point out and distinctly claim that the Ra in the compound of formula IIa is a polar anchor group selected from -OH, -NH2, NHR22, C(O)OH and -CHO.

Claim 12 is rejected as being vague and indefinite when it recites “B     denotes a substituted or unsubstituted ring system or condensed ring system, including a ring system selected from benzene, pyridine, cyclohexane, dioxane or tetrahydropyran” (emphasis added); the scope of the protection sought by “including” is not clear. Although applicants have amended claim 12 from reciting “preferably” to “including”, the claim is still considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 12 fails to particularly point out and distinctly claim the substituent B when the polar anchor group Ra is 
    PNG
    media_image2.png
    115
    340
    media_image2.png
    Greyscale
.

Claim 12 is rejected as being vague and indefinite when it recites “Spb
denotes a tri- or tetravalent group, including CH, N or C” (emphasis added); the scope of the protection sought by “including” is not clear. Although applicants have amended claim 12 from reciting “preferably” to “including”, the claim is still considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 12 fails to particularly point out and distinctly claim the substituent Spb when the polar anchor group Ra is 
    PNG
    media_image3.png
    198
    332
    media_image3.png
    Greyscale
.

Claim 15 is rejected as being vague and indefinite when it recites “x     is 1 or 0, including 1” (emphasis added); the scope of the protection sought by “including” is not clear. Although applicants have amended claim 15 from reciting “preferably” to “including”, the claim is still considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 15 fails to particularly point out and distinctly claim x when the polar anchor group Ra is 
    PNG
    media_image4.png
    161
    591
    media_image4.png
    Greyscale
.

Claim 17 is rejected as being vague and indefinite when it recites “L1-4      each, independently of one another, H, F, Cl, OCF3, CF3, CH3, CH2F, or CHF2H, including H, F or Cl” (emphasis added); the scope of the protection sought by “including” is not clear. Although applicants have amended claim 5 from reciting “preferably” to “including”, the claim is still considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 17 fails to particularly point out and distinctly claim the substituents L1-4 in the compounds of formulae AN and AY.

Claim 19 is rejected as being vague and indefinite when it recites “Ra-d      straight chain or branched alkyl having up to 10 C atoms” (emphasis added) with respect to the substituent Ra-d; the scope of the protection sought is not clear, since each of a branched alkyl group and a cyclic alkyl group requires a minimum of 3 C atoms. Claim 19 fails to particularly point out and distinctly claim the substituent Ra-d in the compounds of formulae S1, S2 and S3 contained in the claimed LC medium.

Claim 19 is rejected as being vague and indefinite when it recites “Ra-d      straight chain or branched alkyl having up to 10 C atoms, including 1 to 6 C atoms, 1 to 4 C atoms, and methyl” (emphasis added) with respect to the substituent Ra-d; the scope of the protection sought by “including” is not clear. Although applicants have amended claim 19 from reciting “preferably” to “including”, the claim is still considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 19 fails to particularly point out and distinctly claim the substituent Ra-d in the compounds of formulae S1, S2 and S3 contained in the claimed LC medium.

Allowable Subject Matter
Claims limited to the elected compound of formula I5A-2, and the corresponding use thereof said compound of formula I5A-2 in a liquid crystalline medium, etc., would be allowable if rewritten into independent form. 

Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure, a comparable polymerizable compound, optionally containing a m-terphenyl group, but missing the substituent comparable to the present A, i.e., an alkenyl group having 2 to 7 C atoms: U.S. Patent Nos. 11,312,909; 10,851,301; 10,120,331; and 9,594,283.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1-26 are rejected under 35 U.S.C. 103 as being obvious over Archetti et al. (U.S. Patent No. 9,809,748). 
Archetti et al. discloses a liquid crystalline medium, the corresponding method of preparation thereof said liquid crystalline medium, the corresponding use thereof said liquid crystalline medium in a display, as well as the corresponding method of preparation thereof said display, characterized in that said liquid crystalline medium comprises the combination of:
a polymerisable component A) comprising at least one polymerisable compound inclusive of the polymerizable compound of the present formula I1A-3
    PNG
    media_image5.png
    130
    609
    media_image5.png
    Greyscale
, as represented therein by 
    PNG
    media_image6.png
    106
    395
    media_image6.png
    Greyscale
(claim 19), wherein L is
    PNG
    media_image7.png
    123
    413
    media_image7.png
    Greyscale

a liquid-crystalline component B) comprising at least one mesogenic compound or liquid crystalline compound
at least one self-alignment additive inclusive of those of the present formula II, as represented therein by 
    PNG
    media_image8.png
    43
    395
    media_image8.png
    Greyscale
(claims)  
    PNG
    media_image9.png
    190
    337
    media_image9.png
    Greyscale
or 
    PNG
    media_image10.png
    80
    320
    media_image10.png
    Greyscale
, and/or stabilizers inclusive of those of the present formulae S1, S2 and S3 as shown in Table D (beginning in column 83, line 47+).
The liquid crystalline medium also comprises at least one compound inclusive of those compounds of the present formulae CY, PY and AY, as represented therein by 
    PNG
    media_image11.png
    358
    430
    media_image11.png
    Greyscale
(column 40, line 44), at least one compound inclusive of those compounds of the present formulae AN and ZK, as represented therein by 
    PNG
    media_image12.png
    186
    396
    media_image12.png
    Greyscale
(column 42, line 50).
Although Archetti et al. does not expressly illustrate the claimed liquid crystalline medium containing each of the aforementioned polymerisable component A), liquid crystalline component B) and self-alignment additives and/or stabilizers, the concept of their combination and the benefits therefrom are expressly taught therein, and the compounds are each individually well known in the liquid crystal art, as taught therein. It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to combine the polymerisable component A), liquid crystalline component B) and self-alignment additives and/or stabilizers in the liquid crystal medium of Archetti et al., as generally taught therein, with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with their combination thereof. 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722